181 F.2d 189
STEEL TRANSPORTATION COMPANY, Appellant,v.Anastazia KAZANOWSKI, Adm'x, Appellee.
No. 11035.
United States Court of Appeals Sixth Circuit.
April 13, 1950.

Appeal from the United States District Court for the Eastern District of Michigan; Theodore Levin, Judge.
Carl F. Davidson, Detroit, Mich., for appellant.
Davidow & Davidow, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MILLER, Circuit Judges.
PER CURIAM.


1
This case came on to be heard on the briefs and record and oral argument of counsel;


2
And it appearing that the principal questions presented arise out of issues of fact which were properly presented to the jury; Kerns v. Lewis, 249 Mich. 27, 30, 227 N. W. 727; Breger v. Feigenson Bros. Co., 264 Mich. 37, 41, 249 N.W. 493; Phillips v. Fotheringham, 277 Mich. 566, 571, 269 N. W. 600; Reitenga v. Kalamazoo Creamery Co., 288 Mich. 161, 165, 284 N.W. 683; and that the verdict is supported by substantial evidence;


3
And it appearing that the District Court correctly charged the jury upon the applicable law, and that no error is assigned to the charge;


4
And no reversible error appearing in the record:


5
It is ordered that the judgment be, and it hereby is, affirmed.